Exhibit 10.18

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT, dated as of November 17, 2010 (this “Agreement”), is made
by Accentia Biopharmaceuticals, Inc., a Florida corporation (the “Pledgor”), in
favor of the holders (the “Holders” or the “Pledgees”) of the 8.50% Secured
Convertible Debentures Due May 17, 2012 (collectively, the “Debentures”) issued
by Pledgor to the Holders.

W I T N E S S E T H:

WHEREAS, the Holders are existing secured creditors of the Pledgor;

WHEREAS, pursuant to the Plan, the Pledgor has issued the Debentures and the
Warrants to the Holders; and

WHEREAS, the Plan provides that Pledgor shall execute and deliver to Pledgees a
pledge agreement providing for the pledge to the Pledgees of, and the grant to
the Pledgees of a security interest in, certain shares of common stock, par
value $.01 per share, of Biovest International, Inc., a Delaware corporation
(“BVTI”), owned by Pledgor, which shares are represented by the certificate
listed on Schedule A annexed hereto (collectively, the “Pledged Shares”).

NOW, THEREFORE, in consideration of the promises and the agreements herein
contained, the Pledgor hereby agrees with the Pledgees as follows:

SECTION 1. Definitions. All terms used in this Agreement which are defined in
the Debentures or in Article 8 or Article 9 of the Uniform Commercial Code (the
“UCC”) currently in effect in the State of New York and which are not otherwise
defined herein shall have the same meanings herein as set forth therein,
provided that terms used herein which are defined in the UCC as in effect in the
State of New York on the date hereof shall continue to have the same meaning
notwithstanding any replacement or amendment of such statute.

SECTION 2. Pledge and Grant of Security Interest. As collateral security for all
of the Obligations (as defined in Section 4 hereof), the Pledgor hereby pledges
and assigns to Pledgees, and grants to Pledgees a continuing security interest
in, the Pledgor’s right, title and interest in and to the Pledged Shares, the
certificate representing such Pledged Shares, all options and other rights,
contractual or otherwise, in respect thereof and all dividends, distributions,
cash, instruments, investment property and other property (including, but not
limited to, any stock dividend and any distribution in connection with a stock
split) from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Shares (collectively,
the “Pledged Collateral”).

SECTION 3. The Pledged Collateral and the Agent.

 



--------------------------------------------------------------------------------

(a) Delivery of Pledged Collateral. Concurrently herewith, all certificates
representing or evidencing the Pledged Shares, in suitable form for transfer by
delivery, or accompanied by instruments of transfer or assignment duly executed
in blank, are being deposited with and delivered to StockTrans, Inc. (the
“Agent”), as collateral agent for the Pledgees. Such appointment shall continue
until revoked in writing by the Holders in interest of at least 75% or more of
the Pledged Shares then held by the Agent (assuming for such purpose that all
Pledged Shares that have not been transferred to a Holder set forth on Schedule
A hereto have been transferred to the applicable Holder), at which time the
Holders in interest of at least 75% or more of the Pledged Shares then held by
the Agent (assuming for such purpose that all Pledged Shares that have not been
transferred to a Holder set forth on Schedule A hereto have been transferred to
the applicable Holder) shall appoint a new Agent. The Agent shall have the right
at any time after the occurrence of the matters described in Section 3(b)(i),
(ii) or (iii) herein to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations.

(b) Release of Pledged Collateral.

(i) Release Upon Voluntary Exchange of Debentures. Upon receipt of a Notice of
Exchange of the exchange by a Holder of all or part of the Debenture(s) held by
such Holder pursuant to Section 4(e) of the Debentures, the Agent shall release,
out of the Pledged Collateral to such Holder, such number of Pledged Shares as
is set forth in the Notice of Exchange.

(ii) Release Upon Voluntary Exercise of Warrants. Upon receipt of a Notice of
Exercise of the exercise by a Holder of all or part of the Warrant(s) held by
such Holder pursuant to Section 2(a) of the Warrants, the Agent shall release,
out of the Pledged Collateral to such Holder, such number of Pledged Shares as
is set forth in the Notice of Exercise.

(iii) Release Upon an Event of Default. At any time after a Holder delivers to
the Agent a written notice that an Event of Default has occurred pursuant to
Section 8 of the Debentures, any Holder may, at its option, deliver written
instructions to the Agent (a “Default Notice”) to release to such Holder such
number of Pledged Shares that may be released following an Event of Default as
determined by the terms of Section 8(b) of the Debentures.

(iv) Procedure for Delivery of Pledged Shares. Upon the receipt of a Notice of
Exchange, Notice of Exercise or Default Notice, the Agent shall use its
commercially reasonable best efforts to deliver to the applicable Holder the
Pledged Shares subject to such notice within three Business Days following
receipt of the applicable notice pursuant to the delivery instructions set forth
in such notice. Certificates evidencing the Pledged Shares delivered to the
Holder hereunder shall be free and clear of all legends (except that a legend
shall be included on any certificates issued during the ninety (90) day period
following November 17, 2010 pursuant to a Notice of Exchange, such legend noting
only the lock-up provisions set forth in Article 5.6.1.7 of the Plan) and shall
be transmitted by the Agent to the applicable Holder by crediting the account at
such Holder’s prime broker with the Depository Trust Company’s DWAC System,
provided the Holder’s bank or prime broker initiates the DWAC transaction. If
the DWAC System is not available for the delivery of the Pledged Shares to the
Holder

 

2



--------------------------------------------------------------------------------

hereunder, the Agent shall deliver a certificate for the Pledged Shares
registered in the name of the Holder or its designee, via overnight delivery by
a common carrier, to the address as specified in the Notice of Exchange, Notice
of Exercise or Default Notice. For clarity, in addition to providing the Agent
with a Notice of Exchange, Notice of Exercise and/or Default Notice as
contemplated by this Section 3(b) upon an exchange of the Debentures, an
exercise of the Warrants and/or an Event of Default under the Debentures, as
applicable, the applicable Holder shall also deliver to the Pledgor such Notice
of Exchange, Notice of Exercise and/or Default Notice, as applicable, pursuant
to the requirements of the Debentures and/or the Warrants.

(v) Maximum Number of Pledged Shares Transferable to a Holder. The maximum
number of Pledged Shares transferable to a Holder upon (A) exchange of its
Debenture(s), (B) exercise of its Warrant(s) and (C) an Event of Default under
the Debentures shall be as set forth opposite such Holder’s name on Schedule A
hereto (such amounts shall be subject to adjustment for forward and reverse
stock splits, stock dividends, recapitalizations and the like). Such number
shall be reduced on a share for share basis following the delivery to a Holder
of Pledged Shares upon any of the events described in (A), (B) or (C) of the
preceding sentence. Each Holder shall be entitled to allocate its portion of the
Pledged Shares among the events described in (A), (B) or (C) in any manner it
chooses; provided, however, that a Holder’s allocation of Pledged Shares to the
events described in (A) and (C) shall not exceed the maximum number of Pledged
Shares transferable to such Holder under Notice(s) of Exchange or Default
Notice(s) pursuant to the terms of its Debenture(s). For purposes of clarity,
the parties hereto acknowledge and agree that, upon delivery to a Holder of
Pledged Shares pursuant to an exchange of its Debenture(s) or an Event of
Default under its Debenture(s), any remaining Pledged Shares allocated to such
Holder shall remain pledged under this Agreement in connection with such
Holder’s Warrant(s) for the term of such Warrant(s).

(c) The Agent’s Duties. The duties and rights of the Agent are as set forth on
Annex A attached hereto and incorporated herein by reference. Any fees of the
Agent for its services hereunder shall be paid by the Pledgor. The fee payable
to the Agent hereunder shall be as set forth in Section 7 of Annex A attached
hereto. The powers conferred on the Agent hereunder are solely to protect the
interests of the Pledgees in the Pledged Collateral. The Agent and each Pledgee
shall be deemed to have exercised reasonable care in the custody and
preservation of any Pledged Collateral in its possession if such Pledged
Collateral is accorded treatment substantially equal to that which such party
accords its own property.

SECTION 4. Security for Obligations. The security interest created hereby in the
Pledged Collateral constitutes continuing collateral security for all of the
following obligations of the Pledgor to the Holders, whether now existing or
hereafter incurred (the “Obligations”): (i) the prompt payment to the Holders,
as and when due and payable (by scheduled maturity, required prepayment,
acceleration, demand or otherwise), of all amounts from time to time owing to
the Holders in respect of interest, principal and other charges of the
Debentures (including, without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to bankruptcy,
insolvency or reorganization of the Pledgor whether or not the payment of such
interest is unenforceable or is not allowable due to the existence of such case,
proceeding or other action) and all fees, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due to the Holders under
the Debentures and (ii) the

 

3



--------------------------------------------------------------------------------

delivery to each Pledgee of its Pledged Shares upon exchange of such Pledgee’s
Debenture(s) or an Event of Default on such Pledgee’s Debenture(s) or upon
exercise of such Pledgee’s Warrant(s).

SECTION 5. Delivery of the Pledged Collateral.

(a) The Agent shall hold the Pledged Shares for the benefit of the Pledgees,
together with undated stock powers executed in blank, signature medallion
guaranteed by an eligible institution and suitable for transfer, and Pledgor
further agrees to execute such other documents and to take such other actions as
the Agent or any Pledgee deems reasonably necessary or desirable to create and
perfect the security interests intended to be created hereunder, to effect the
foregoing and to permit the Agent and/or any Pledgee to exercise any of their
rights and remedies hereunder.

(b) If Pledgor shall receive, by virtue of its being or having been an owner of
any Pledged Collateral, any (i) stock certificate (including, without
limitation, any certificate representing a stock dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares, stock split, spin-off or
split-off), promissory note or other instrument, (ii) option or right, whether
as an addition to, substitution for, or in exchange for, any Pledged Collateral,
or otherwise, (iii) dividends or interest payable in cash or in securities or
other property, (iv) dividends, interest and other distributions paid or payable
other than in cash in respect of, and instruments and other property received,
receivable or otherwise distributed in respect of or in exchange for, any
Pledged Collateral, (v) dividends or other distributions in connection with a
partial or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in surplus, or (vi) cash paid, payable or
otherwise distributed in redemption of, or in exchange for, any Pledged
Collateral, such stock certificate, promissory note, instrument, option, right,
property, payment or distribution constituting Pledged Collateral shall be, and
shall forthwith be delivered to the Agent for the benefit of the Pledgees to
hold as, Pledged Collateral and shall be received in trust for the benefit of
the Pledgees, shall be segregated from Pledgor’s other property and shall be
delivered forthwith to Agent in the exact form received, with any necessary
endorsement and/or appropriate stock powers duly executed in blank, to be held
by the Agent for the benefit of the Pledgees as Pledged Collateral and as
further collateral security for the Obligations.

SECTION 6. Representations and Warranties. The Pledgor represents and warrants
as follows:

(a) The execution, delivery and performance by the Pledgor of this Agreement and
the exercise by Pledgees of any of their rights and remedies in accordance with
the terms of this Agreement and applicable securities law will not contravene
any law or any contractual restriction binding on or affecting the Pledgor or
any of its properties and do not and will not result in or require the creation
of any lien upon or with respect to any of its properties other than pursuant to
this Agreement.

 

4



--------------------------------------------------------------------------------

(b) The Pledgor is and will be at all times the beneficial owner of the Pledged
Collateral free and clear of any lien or option, except for the security
interest created by this Agreement.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or other regulatory body, other than the filing
of a Form 4 and an amendment to Pledgor’s Schedule 13D with the Commission, is
required for the grant by the Pledgor, or the perfection, of the security
interest purported to be created hereby in the Pledged Collateral or the
exercise by the Agent or any Pledgee of any of their rights and remedies
hereunder, except as may be required in connection with any sale of any Pledged
Collateral by laws affecting the offering and sale of securities generally,
including the foreclosure procedures sanctioned under the interpretations of the
securities laws.

(d) This Agreement creates a valid security interest in favor of the Pledgees in
the Pledged Collateral, as security for the Obligations. Such security interest
is, or in the case of Pledged Collateral in which the Pledgor obtains rights
after the date hereof, will be, a perfected, first priority security interest.
All action necessary to perfect and protect such security interest has been duly
taken, except for Agent’s having possession of security certificates
constituting Pledged Collateral after the date hereof and obtaining control of
uncertificated securities and security entitlements constituting Pledged
Collateral after the date hereof.

SECTION 7. Covenants as to the Pledged Collateral. So long as any of the
Obligations shall remain outstanding, the Pledgor will, unless the Pledgees
shall otherwise consent in writing:

(a) keep adequate records concerning the Pledged Collateral and permit the
Agent, any Pledgee or any agents or representatives of the Agent or any Pledgee
at any reasonable time and from time to time to examine and make copies of and
abstracts from such records;

(b) at its expense, promptly deliver to the Agent and each Pledgee a copy of
each notice or other communication received by it in respect of the Pledged
Collateral;

(c) at its expense, defend Pledgees’ right, title and security interest in and
to the Pledged Collateral against the claims of any person or entity;

(d) at its expense, at any time and from time to time, promptly execute and
deliver all further instruments and documents and take all further action that
may be necessary or desirable or that Agent or any Pledgee may reasonably
request in order to (i) perfect and protect the security interest purported to
be created hereby, or (ii) enable Agent and each Pledgee to exercise and enforce
their rights and remedies hereunder in respect of the Pledged Collateral;

(e) not sell, assign (by operation of law or otherwise), transfer, exchange or
otherwise dispose of any Pledged Collateral or any interest therein;

 

5



--------------------------------------------------------------------------------

(f) not create or suffer to exist any lien upon or with respect to any Pledged
Collateral except for the security interest created hereby;

(g) not make or consent to any amendment or other modification or waiver with
respect to any Pledged Collateral or enter into any agreement or permit to exist
any restriction with respect to any Pledged Collateral other than pursuant
hereto; and

(h) not take or fail to take any action which would in any manner impair the
value or enforceability of Pledgee’s security interest in any Pledged
Collateral.

SECTION 8. Voting Rights, Etc. in Respect of the Pledged Collateral.

(a) So long as no Event of Default or event which, with the giving of notice or
lapse of time or both, would constitute an Event of Default, shall have occurred
and be continuing:

(i) the Pledgor may exercise any and all voting and other consensual rights
pertaining to any Pledged Collateral for any purpose not inconsistent with the
terms of the Debentures; and

(ii) the Agent on behalf of the Pledgees will execute and deliver (or cause to
be executed and delivered) to the Pledgor all such proxies and other instruments
as Pledgor may reasonably request for the purpose of enabling Pledgor to
exercise the voting and other rights which it is entitled to exercise pursuant
to Section 8(a)(i) hereof.

(b) Upon the occurrence and during the continuance of an Event of Default or an
event which, with the giving of notice or the lapse of time or both, would
constitute an Event of Default:

(i) all rights of the Pledgor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to Section 8(a)(i)
hereof shall cease, and all such rights shall thereupon become vested in the
Agent on behalf of the Pledgees which shall thereupon have the sole right to
exercise such voting and other consensual rights; and

(ii) without limiting the generality of the foregoing, the Agent, on behalf of
the Pledgees, may at its option exercise any and all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining to
any Pledged Collateral as if it were the absolute owner thereof, including,
without limitation, the right to exchange, in its discretion, any and all of
such Pledged Collateral upon the merger, consolidation, reorganization,
recapitalization or other adjustment of the Pledgor, or upon the exercise of any
right, privilege or option pertaining to any Pledged Collateral, and, in
connection therewith, to deposit and deliver any and all of the Pledged
Collateral with any committee, depository, transfer agent, registrar or other
designated agent upon such terms and conditions as it may determine.

 

6



--------------------------------------------------------------------------------

SECTION 9. Additional Provisions Concerning the Pledged Collateral.

(a) The Pledgor hereby authorizes each Pledgee, on behalf of itself, the Agent
and the other Pledgees, to file, without the signature of the Pledgor where
permitted by law, one or more financing or continuation statements, and
amendments thereto, relating to the Pledged Collateral. However, in no event
shall Agent be required to file any financing or continuation statement, or any
amendment thereto, relating to the Pledged Collateral.

(b) The Pledgor hereby irrevocably appoints Agent on behalf of the Pledgees as
the Pledgor’s attorney-in-fact and proxy, with full authority, exercisable only
during the existence of an Event of Default and exercisable only in accordance
with joint written instructions executed by the Pledgees holding at least 75% or
more in interest of the Pledged Shares then held by the Agent hereunder
(assuming for such purpose that all Pledged Shares that have not been
transferred to a Holder set forth on Schedule A hereto have been transferred to
the applicable Holder) (“Pledgee Instructions”), in the place and stead of the
Pledgor and in the name of the Pledgor or otherwise, from time to time, to take
any action and to execute any instrument specified in the Pledgee Instructions
which the Pledgees may deem necessary or advisable to accomplish the purposes of
this Agreement (subject to the rights of the Pledgor under Section 8(a) hereof),
including, without limitation, to receive, endorse and collect all instruments
made payable to the Pledgor representing any dividend or other distribution in
respect of any of Pledgees’ Pledged Collateral and to give full discharge for
the same. This power is coupled with an interest and is irrevocable until all of
the Obligations are satisfied in full.

(c) If the Pledgor fails to perform any agreement or obligation contained
herein, the Agent or any Pledgee itself may perform, or cause performance of,
such agreement or obligation with respect to the Pledged Collateral, and the
expenses of the Agent or any Pledgee incurred in connection therewith shall be
payable by the Pledgor pursuant to Section 11 hereof and shall be secured by the
Pledged Collateral.

SECTION 10. Remedies Upon Event of Default. If an Event of Default under the
Debenture of any Pledgee shall have occurred, the sale of the released Pledged
Collateral by the applicable Pledgee shall be the sole means by which such
Pledgee shall receive the applicable Mandatory Default Amount from the Pledgor.
If the applicable Mandatory Default Amount exceeds the proceeds of the sale of
all of the released Pledged Collateral by such Pledgee, the Pledgor shall not be
liable to such Pledgee for any deficiency under the Debenture.

SECTION 11. Indemnity and Expenses.

(a) The Pledgor agrees to indemnify and hold harmless the Agent, each of the
Holders and all of their respective stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
from and against any and all third-party claims, damages, losses, liabilities,
obligations, penalties, costs and expenses (including, without limitation,
reasonable attorney’s fees and disbursements) to the extent that they

 

7



--------------------------------------------------------------------------------

arise out of or otherwise result from this Agreement (including, without
limitation, enforcement of this Agreement), except, as to any such indemnified
person or entity, claims, losses or liabilities resulting solely and directly
from such person or entity’s gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction and except to the extent that such claims, losses or liabilities
result from failure of such indemnified person or entities to comply with
applicable securities laws.

(b) The Pledgor will pay to the Agent and any Pledgee upon demand the amount of
any and all costs and expenses, including the fees and disbursements of the
Agent or such Pledgee’s counsel and of any experts and agents, which the Agent
or any Pledgee may incur in connection with (i) the custody, preservation, use
or operation of, or the sale of, collection from, or other realization upon, any
of the Pledged Collateral, (ii) the exercise or enforcement of any of the rights
of the Agent or a Pledgee hereunder or (iii) the failure by Pledgor to perform
or observe any of the provisions hereof.

SECTION 12. Notices. Whenever notice is required to be given under this
Agreement, unless otherwise provided herein, such notice shall be given in
accordance with the terms of the Debentures. The address for the delivery of
notice to the Agent hereunder shall be as set forth below its signature hereto.

SECTION 13. Security Interest Absolute. To the extent permitted by law, all
rights of the Agent, the Pledgees and the Pledgor hereunder shall be absolute
and unconditional irrespective of: (i) any lack of validity or enforceability of
any ancillary agreement or any other agreement or instrument relating thereto,
(ii) any change in the time, manner or place of payment of, or in any other term
in respect of, all or any of the Obligations, or any other amendment or waiver
of or consent to any departure from any guaranty, for all or any of the
Obligations, or (iii) any other circumstance which might otherwise constitute a
defense available to, or a discharge of, the Pledgor in respect of the
Obligations. All authorizations and agencies contained herein with respect to
any of the Pledged Collateral are irrevocable and powers coupled with an
interest.

SECTION 14. Miscellaneous.

(a) No amendment of any provision of this Agreement shall be effective unless it
is in writing and signed by the Agent, the Pledgor and the Pledgees, and no
waiver of any provision of this Agreement, and no consent to any departure by
the Pledgor therefrom, shall be effective unless it is in writing and signed by
the Pledgees, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

(b) No failure on the part of the Agent or any Pledgee to exercise, and no delay
in exercising, any right hereunder or under any ancillary agreement shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The rights and remedies of the Pledgees provided herein and in the
ancillary agreements are cumulative and are in addition to, and not exclusive
of, any rights or remedies provided by law. The

 

8



--------------------------------------------------------------------------------

rights of the Pledgees under any ancillary agreement against any party thereto
are not conditional or contingent on any attempt by a Pledgee to exercise any of
its rights under any other document against such party or against any other
person or entity.

(c) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

(d) This Agreement shall create a continuing security interest in the Pledged
Collateral and shall (i) remain in full force and effect until the satisfaction
in full or release of the Obligations and (ii) be binding on the Pledgor and its
successors and assigns and shall inure, together with all rights and remedies of
the Pledgees hereunder, to the benefit of each Pledgee and its respective
successors, transferees and assigns; provided that no such transfer or
assignment shall be valid if it is in violation of applicable securities laws.
Without limiting the generality of clause (ii) of the immediately preceding
sentence, subject to compliance with the applicable securities laws and
applicable provisions of the ancillary agreements, a Pledgee may assign or
otherwise transfer all or any portion of the Debentures, and its rights under
the ancillary agreements, including, without limitation, this Agreement, to any
other person or entity, and such other person or entity shall thereupon become
vested with all of the benefits in respect thereof granted to such Pledgee
herein or otherwise unless such benefit is unavailable due to the status of such
transferee or otherwise under applicable law. Upon any such permitted assignment
or transfer, all references in this Agreement to a Pledgee shall mean the
assignee of such Pledgee. None of the rights or obligations of the Pledgor
hereunder may be assigned or otherwise transferred without the prior written
consent of the Agent and the Pledgees.

(e) Upon the receipt from Pledgor and all of the Holders of a written notice
stating that all Obligations have been satisfied in full (it being understood
that a Holder shall be deemed to have provided the Agent with such notice if all
of the Pledged Shares allocated to such Holder as set forth on Schedule A hereto
shall have been transferred to such Holder pursuant to the terms hereof), the
Agent on behalf of the Pledgees will, upon the Pledgor’s request and at the
Pledgor’s expense, (A) return to the Pledgor such of the Pledged Collateral as
shall not have been sold or otherwise disposed of, dealt with or applied
pursuant to the terms hereof and of the ancillary agreements and (B) execute and
deliver to the Pledgor, without recourse, representation or warranty, such
documents as the Pledgor shall reasonably request to evidence such termination.

(f) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby

 

9



--------------------------------------------------------------------------------

irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court or that such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address in effect for notices to it under this Agreement or the
Debentures and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. If either party shall commence a proceeding to enforce any provisions of
this Agreement, then the prevailing party in such proceeding shall be reimbursed
by the other party for its attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such proceeding.

(g) Pledgor has entered into this Agreement with the advice of its own legal
counsel. Accordingly, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.

IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

 

Accentia Biopharmaceuticals, Inc. By:     Name:   Samuel S. Duffey Title:  
President

 

AGENT:

 

StockTrans, Inc.

By:       Name:     Title:  

Address for Notice:

44 West Lancaster Avenue

Ardmore, Pennsylvania 19003

Fax No.: (610) 649-7302

 

10



--------------------------------------------------------------------------------

Schedule A

Pledged Shares

Certificate No. __ representing 14,400,000 shares of Common Stock of Biovest
International, Inc.

Allocation of Pledged Shares

 

11



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AGREEMENT

THE AGENT

1. Appointment. The Pledgees (all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided in the Pledge
Agreement to which this Annex A is attached (the “Agreement”)), by their
acceptance of the benefits of the Agreement, hereby designate StockTrans, Inc.
as the Agent to act as specified herein and in the Agreement. Pledgees and the
Pledgor shall be deemed irrevocably to authorize the Agent to take such action
on their behalf under the provisions of the Agreement and any other instruments
and agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Agent by the terms hereof and thereof and such other powers as
are reasonably incidental thereto. The Agent may perform any of its duties
hereunder by or through its agents or employees.

2. Nature of Duties. The Agent shall have no duties or responsibilities except
those expressly set forth in the Agreement. Neither the Agent nor any of its
officers, managers, directors, employees or agents shall be liable for any
action taken or omitted by it as such under the Agreement or hereunder or in
connection herewith or therewith, unless caused by its or their gross negligence
or willful misconduct. The duties of the Agent shall be mechanical and
administrative in nature; the Agent shall not have by reason of the Agreement a
fiduciary relationship in respect of the Pledgor or Pledgees; and nothing in the
Agreement, expressed or implied, is intended to or shall be so construed as to
impose upon the Agent any obligations in respect of the Agreement except as
expressly set forth herein and therein.

3. Lack of Reliance on the Agent. Independently and without reliance upon the
Agent, Pledgees, to the extent they deem appropriate, have made and shall
continue to make (i) their own independent investigation of the financial
condition and affairs of Pledgor and its subsidiaries in connection with
Pledgees’ investment in the Pledgor, the creation and continuance of the
Obligations and the taking or not taking of any action in connection therewith,
and (ii) their own appraisal of the creditworthiness of the Pledgor and its
subsidiaries, and of the value of the Pledged Collateral from time to time, and
the Agent shall have no duty or responsibility, either initially or on a
continuing basis, to provide Pledgees with any credit, market or other
information with respect thereto, whether coming into its possession before any
Obligations are incurred or at any time or times thereafter. The Agent shall not
be responsible to Pledgor or Pledgees for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith, or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectibility, priority or
sufficiency of the Agreement, or for the financial condition of the Pledgor or
the value of any of the Pledged Collateral, or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of the Agreement, or the financial condition of the Pledgor, or
the value of any of the Pledged Collateral, or the existence or possible
existence of any default or Event of Default under the Agreement or the
Debentures or any related agreement.

 

12



--------------------------------------------------------------------------------

4. Certain Rights of the Agent. The Agent shall have the right to take any
action with respect to the Pledged Collateral as set forth in the Agreement on
behalf of the Pledgees. To the extent practical, the Agent shall request
instructions from the Pledgees with respect to any material act or action
(including failure to act) in connection with the Agreement, and shall be
entitled to act or refrain from acting in accordance with the unanimous written
instructions of Pledgees; if such instructions are not provided despite the
Agent’s request therefor, the Agent shall be entitled to refrain from such act
or taking such action, and if such action is taken, shall be entitled, to the
extent requested, to appropriate indemnification from the Pledgees in respect of
actions to be taken by the Agent; and the Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, Pledgees
shall have no right of action whatsoever against the Agent as a result of the
Agent acting or refraining from acting hereunder in accordance with the terms of
the Agreement, and the Pledgor shall have no right to question or challenge the
authority of, or the instructions given to, the Agent pursuant to the foregoing.

5. Reliance. The Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, statement, certificate, telex,
teletype or telecopier message, cablegram, radiogram, order or other document or
telephone message signed, sent or made by the proper person or entity, and, with
respect to all legal matters pertaining to the Agreement and its duties
thereunder, upon advice of counsel selected by it.

6. Resignation by the Agent.

(a) The Agent may resign from the performance of all its functions and duties
under the Agreement at any time by giving 30 days’ prior written notice (as
provided in the Agreement) to the Pledgor and the Pledgees. Such resignation
shall take effect upon the appointment of a successor Agent pursuant to clauses
(b) and (c) below.

(b) Upon any such notice of resignation, the Pledgees in interest of at least
75% or more of the Pledged Shares then held by the Agent (assuming for such
purpose all Pledged Shares that have not been transferred to a Pledgee set forth
on Schedule A to the Agreement have been transferred to the applicable Pledgee)
shall appoint a successor Agent hereunder.

(c) If a successor Agent shall not have been so appointed within said 30-day
period, the Agent shall then appoint a successor Agent who shall serve as Agent
until such time, if any, as the Pledgees appoint a successor Agent as provided
above. If a successor Agent has not been appointed within such 30-day period,
the Agent may petition any court of competent jurisdiction or may interplead the
Pledgor and the Pledgees in a proceeding for the appointment of a successor
Agent, and all fees, including, but not limited to, extraordinary fees
associated with the filing of interpleader and expenses associated therewith,
shall be payable by the Pledgor on demand.

7. Fees Payable to the Agent. For services rendered, the Agent shall receive a
fee of $7,500 as total compensation, which fee shall be paid by the Pledgor
promptly following the signing of the Agreement.

 

13